FILED
                            NOT FOR PUBLICATION                               NOV 24 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CYNTHIA FRAMPTON,                               No. 10-35194

              Plaintiff - Appellant,            D.C. No. 3:08-cv-01400-PK

       v.
                                                MEMORANDUM*
MICHAEL J. ASTRUE,

              Defendant - Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                    Paul J. Papak, Magistrate Judge, Presiding

                          Submitted November 4, 2010**
                                Portland, Oregon

Before: W. FLETCHER and FISHER, Circuit Judges, and JONES, District
        Judge.***




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
         The Honorable James P. Jones, United States District Judge for the
Western District of Virginia, sitting by designation.
      Cynthia Frampton appeals the district court’s judgment affirming the

determination of the administrative law judge (ALJ) that Frampton is not disabled

and is therefore not entitled to disability insurance benefits. We affirm.

      The ALJ did not deny Frampton due process by ending the hearing before

Frampton’s testimony had concluded and without hearing the testimony of her

husband, James Frampton. The ALJ’s decision to allot only one hour for the

hearing causes some concern, but the ALJ offered to consider a supplemental

hearing in Portland and allowed Frampton to submit written testimony in lieu of an

additional hearing. Those alternatives afforded Frampton an adequate opportunity

to be heard. See Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Frampton’s due

process rights were not violated.

      The ALJ’s decision to discredit the controverted opinion of treating

physician Dr. Kent was based on specific and legitimate reasons that were

supported by substantial evidence. See Smolen v. Chater, 80 F.3d 1273, 1285 (9th

Cir. 1996). The ALJ discredited Dr. Kent’s opinion based on inconsistencies

within his own reports and contradictions between those reports and the

evaluations of other examining physicians. Dr. Kent’s reports note discrepancies

between Frampton’s bright, animated affect and her alleged depression.

Furthermore, his evaluation of Frampton’s depression was inconsistent with the


                                          2
opinion of examining physician Dr. Clausel. The inconsistencies noted by the ALJ

in discrediting Dr. Kent’s opinion were supported by substantial evidence in the

record.

      In discrediting the testimony of James Frampton, the ALJ offered specific

reasons germane to his testimony. See Smolen, 80 F.3d at 1288. The ALJ found

his statements inconsistent with the medical evidence and Cynthia Frampton’s

occupational history. She noted that James Frampton’s characterization of

Cynthia’s condition was contradicted both by the opinions of examining physicians

and by evidence of her ability to work as a tanning salon attendant and as a flower

deliverer. The cited inconsistencies were supported by substantial evidence in the

record, and the ALJ did not improperly discredit James Frampton’s testimony. See

Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).

      We reject Frampton’s challenges to the residual functional capacity (RFC)

assessment. The ALJ adequately considered all symptoms arising from

Frampton’s alleged impairments, even though the ALJ did not mention every

impairment by name. Although she did not explicitly discuss the side effects of

Frampton’s medications, the ALJ discussed and rejected the more general

complaints to which the side effects relate. Furthermore, she was not required to

consider work limitations described by Dr. Kent and James Frampton because she


                                         3
properly discredited each of their opinions. See Bayliss, 427 F.3d at 1217. Nor

was the ALJ required to consult a medical expert, because the record was well

developed and was not ambiguous. See Mayes v. Massanari, 276 F.3d 453, 459-60

(9th Cir. 2001).

      AFFIRMED.




                                        4